Citation Nr: 0839935	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for head trauma 
residuals.  

4.  Entitlement to service connection for a shoulder 
disability.  

5.  Entitlement to service connection for a lumbar spine 
disability.  


(The issue of entitlement to enrollment in a higher Priority 
Group for VA medical care benefits is the subject of a 
separate appellate decision.)  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to July 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied the 
veteran's claims for service connection for PTSD, a 
disability of the cervical spine, head trauma, a shoulder 
disability, and a low back disability.  In April 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2006.

The veteran testified during two hearings on appeal:  before 
a Decision Review Officer (DRO) in July 2005, and before the 
undersigned Veterans Law Judge at the RO in August 2008; the 
transcripts of both hearings are of record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in an 
April 2004 stressor statement, the veteran asserted that he 
had depression, hypertension, a sleep disorder, high blood 
pressure, cholesterol, and back pain resulting from an attack 
while in service.  While the March 2005 rating decision 
addressed the claim for service connection for back pain, 
there is no indication that the claims for service connection 
for depression, hypertension, sleep disorder, or high blood 
pressure and cholesterol have yet been addressed by the RO.  
As such, these matters are not properly before the Board; 
hence, they are referred to the RO for appropriate action.  


REMAND

The claims file reflects that further RO action on the 
service connection claims on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  

The veteran asserts that his PTSD, cervical spine disability, 
head trauma residuals, shoulder disability, and lumbar spine 
disability all resulted from the same incident in service.  
Specifically, he has reported that he was personally 
assaulted in May 1964 and that he tried to defend himself 
from the individual who was attempting another sexual attack 
by running away, but, he was chased, a fight broke out, and 
he was hit and fell out of the barracks door and down the 
steps, injuring himself.  

During the August 2008 hearing, the veteran testified that he 
spent May and June under evaluation at Walter Reed Army 
Medical Center.  He stated that he received psychiatric 
treatment as well as treatment for his head, back, and 
shoulder, adding that his arm was in a sling and he had 
stitches in the back of his head.  He added that he spoke 
with the chaplain at Walter Reed numerous times.  While a 
narrative summary of this hospitalization has been associated 
with the claims file, complete records pertaining to this 
hospitalization, to include any records of visits with the 
chaplain, have not been obtained.  

Thus, the Board finds that the RO/AMC should contact the 
National Personnel Records Center (NPRC) and request all 
outstanding service treatment records for the veteran, to 
specifically include complete records from his 
hospitalization at Walter Reed Army Medical Center, including 
any records regarding visits with the chaplain.  If the 
service treatment records associated with the claims file do 
not include complete records from this hospitalization at 
Walter Reed, the RO/AMC should contact Walter Reed Army 
Medical Center and request these records.  

While the service treatment records include findings of 
soreness in the back on prolonged standing or heavy lifting, 
and mild kyphosis, they do not include any complaints or 
findings regarding the cervical spine, head trauma, or a 
shoulder disability.  The record of hospitalization prior to 
transfer to Walter Reed in May 1964 reflects that physical 
examination was normal, with the exception of the veteran's 
general build, which revealed marked kyphosis, and a bruise 
over the maxillary prominence with a small amount of 
swelling, which apparently resulted from a beating the night 
prior to admission.  The veteran was admitted to Walter Reed 
the following day, and the narrative summary of that 
hospitalization reflects physical examination essentially 
within normal limits except for a mild kyphosis.  

Despite the fact that these in-service physical examinations 
did not reveal an injury to the cervical spine, head, 
shoulders, or lumbar spine, the veteran, has consistently 
reported that he injured himself when he fell during a fight 
which broke out following an attempted assault.  The veteran 
is competent to report the history of his in-service injury.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83. 

A February 2004 X-ray of the cervical spine reveals cervical 
spondylosis with multilevel degenerative disc disease and 
mild bilateral neural foraminal stenosis.  In a March 2004 
letter, the veteran's private physician reported that the 
veteran complained of back pain and neck pain, radiating down 
the right arm.  The veteran's physician opined that the 
results found on X-ray in February 2004 could only be the 
result of long term changes in the spine.  He added that the 
veteran had described his injuries sustained while serving in 
the military, stated that he suffered from PTSD as a result 
of this incident and other facts in his past, and opined that 
the veteran's physical complaints and findings were 
consistent with his described injuries.  The Board notes that 
the physician did not examine the veteran prior to rendering 
this opinion, as he stated in the letter that he had seen the 
veteran in December 2003 and there had been no follow-up 
appointments, but, rather, phone conversations, nor is there 
is any indication that the private physician reviewed the 
claims file prior to rendering his opinion.  

Records of VA treatment from May 2004 to June 2005 reflect 
complaints regarding back, neck, and shoulder pain, with 
findings of chronic back pain and neck pain.  During the July 
2005 DRO hearing, the veteran described a constant headache.  
The Board notes that the veteran is competent to report 
current symptoms, such as headaches.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In his April 2004 claim for service connection, the veteran 
reported that his medical problems with his back, shoulders, 
head, and spine had been ongoing problems since the attack.   
This statement, when considered along with the VA and private 
treatment records, and the veteran's July 2005 testimony, 
suggests that he may have current disabilities regarding the 
cervical spine, head trauma residuals, shoulders, and/or 
lumbar spine related to service.  However, the record 
includes no actual medical opinion, based on review of the 
record and examination of the veteran, addressing the medical 
relationship, if any, between any such current disabilities 
and service.  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if 
any, between any current cervical spine, head, shoulder, and 
lumbar spine disability(ies) and service-based on full 
consideration of the veteran's documented medical history and 
assertions, and supported by stated rationale-is needed to 
resolve these claims for service connection.  See 38 U.S.C.A. 
§ 5103A.  
 
Hence, the RO should arrange for the veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claims for service connection for 
disabilities of the cervical spine, head trauma residuals, 
shoulders, and lumbar spine (as adjudication will be based on 
the evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Review of the claims file also  reveals that there may be 
pertinent VA treatment records outstanding.  Hence, prior to 
arranging for examination of the veteran, the RO should 
obtain all outstanding medical records from the identified 
facilities.  In this regard, the veteran reported during the 
July 2005 hearing that he was receiving VA treatment for his 
back and shoulder.  During the August 2008 hearing, he stated 
that he was receiving treatment at the Lawrenceville 
Community Based Outpatient Clinic (CBOC) for his head trauma 
residuals, PTSD, back, and shoulder, and that, in the last 
year, he had received VA treatment every six months.   
Despite the foregoing, the most recent record of VA treatment 
associated with the claims file is from June 2005.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The claims file includes records 
of treatment from the Atlanta VA Medical Center (VAMC) dated 
in May 2004, and from the Lawrenceville CBOC, dated from May 
2004 to June 2005.  Hence, the RO must obtain all records of 
pertinent treatment from the Atlanta VAMC, since May 2004, 
and the Lawrenceville CBOC, since June 2005, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, curing prior notice deficiency particularly as 
regards the claim for service connection for PTSD .  

Pertinent to claims involving PTSD based on in-service 
personal assault, 38 C.F.R. § 3.304(f)(3) provides that 
evidence other than service records may corroborate the 
occurrence of a stressor.  VA may not deny PTSD claims based 
on personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  38 C.F.R. 
§ 3.304(f)(3).  The RO has not furnished notice to the 
veteran that adequately sets forth the criteria for 
establishing service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of that claimed in-service stressor.  This action 
should be accomplished on remand.

The RO's letter to the veteran should notify him that he has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The letter should clearly 
advise the veteran that evidence from sources other than his 
service records, or evidence of behavior changes, may 
constitute credible supporting evidence of the claimed in-
service personal assault stressor, and allow him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should also ensure that its letter to 
the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examination in 
connection with his PTSD claim, if warranted) prior to 
adjudicating the service connection claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC and 
any other appropriate source, to include 
Walter Reed Army Medical Center) to 
request complete records of the veteran's 
in-service treatment, to include 
hospitalization in May and June 1964 
(including any records regarding visits 
with the chaplain).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain all records of 
mental and physical evaluation and/or 
treatment from the Atlanta VAMC (since 
May 2004), and from the Lawrenceville 
CBOC (since June 2005).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record. 

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The RO 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination of the head, 
cervical and lumbar spine, and shoulders, 
by an appropriate physician, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the cervical 
spine, head, shoulders, and lumbar spine.  
With respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran has a current disability that was 
incurred in or aggravated by service.  In 
providing the requested opinion, the 
examiner should consider and address the 
veteran's assertions of in-service 
injury, as well as the service treatment 
records.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination in connection 
with the PTSD claim, if warranted), the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


